Citation Nr: 0833704	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM) 
Type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1970 to 
March 1996, to include service in Thailand from October 1971 
to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the RO in 
Seattle, Washington. 

The veteran currently resides in the jurisdiction of the RO 
in Baltimore, Maryland.

In July 2008, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
of the veteran's claims on appeal.
 
The veteran is claiming entitlement to service connection for 
DM, Type II, based on exposure to herbicide agents, while 
serving as a heavy equipment operator and supervisor at U-
Tapao Air Base in Thailand.
 
By law, certain diseases such as Type II diabetes (also known 
as adult-onset diabetes), will be presumed to be the result 
of exposure to herbicides such as Agent Orange.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).  To 
date, this presumption has applied only to veterans who 
served in the Republic of Vietnam during the Vietnam era.  
See also 38 C.F.R. § 3.307(a)(6) (2007).

Here, the evidence does not show, nor does the veteran 
contend, that he served in Vietnam.  Therefore, the statutory 
presumptions with respect to herbicide exposure and service 
connection for Type II DM based on such exposure do not apply 
to this case.  See 38 C.F.R. §§ 3.307, 3.309.  

Nevertheless, VA also must ascertain whether there is any 
other basis to conclude that the veteran's DM was incurred in 
service.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The veteran contends that he was a heavy equipment operator 
and supervisor with the 635th Transportation Squadron in the 
U.S. Air Force assigned to loading and unloading cargo at U-
Tapao Air Base, in Thailand, during the Vietnam War.  He 
states that the Air Base was a staging area for supplies 
coming in from and going out to Vietnam.  In his position,  
he asserts that he was responsible for receiving, loading, 
and unloading 55 gallon drums of herbicides, sometimes 
without gloves, and these drums often leaked or spilled, 
sometimes to the point that he was wading in liquid.  He 
furthers that he often sustained exposure to such leakage for 
several  continuous hours before he was able to shower; 
however, at that time, no one knew that the containers had 
dangerous and hazardous materials stored within them.  The 
veteran stated that it wasn't until he went through HAZMAT 
training years later in the United States that he became 
aware of what he was most likely exposed to in Thailand.  

Review of the claims file shows that the veteran's duties 
from October 1971 to November 1972 were as a heavy 
equipment/wrecker operator, as noted on an Airman performance 
report.  His duties were described as the operation of multi-
ton vehicles, he also cleaned and serviced equipment, 
performed loading of equipment, supervised loading/unloading 
of equipment, and he secured loads.  During this time period, 
he was assigned to the 635th Transportation Squadron, U-Tapao 
Airfield, Thailand (PACAF).  The claims file does not, 
however, contain any additional service personnel records or 
other service records needed to substantiate whether the 
veteran was exposed to herbicide agents as claimed in 
performing his regular duties in service.

Such claimed duties would indicate that the veteran may have 
been exposed to such hazardous materials on a regular basis.  
These duties would appear to be consistent with his claim 
regarding such exposure.  While the Board notes that the RO 
contacted the VA Policy Staff to determine whether such 
herbicide exposure occurred, their response indicated that 
only lists of herbicide use and test sites outside of Vietnam 
were provided by the Department of Defense (DOD) and that DOD 
advised them that references to routine base management 
maintenance activities, such as range management, brush 
clearing, etc., which are considered small scale herbicide 
exposure, were not compiled into lists and in this case, 
would not provide the necessary information.  At the 
suggestion of the VA Policy Staff, the RO requested the 
assistance of U.S. Army and Joint Services Records Research 
Center (JSRRC).  In an October 2007 letter, the JSRRC stated 
they could not document or verify that the veteran was 
exposed to herbicides while serving at U-Tapao Royal Thai Air 
Force Base, Thailand because U-Tapao is not on the listed 
area sprayed outside of the Republic of Vietnam and the 
veteran is not listed on available rosters of Operation Ranch 
Hand personnel.         .

Thus, a remand is warranted for the RO to obtain the 
veteran's outstanding personnel records from the National 
Personnel Records Center (NPRC); and to contact the DOD and 
the Air Force to obtain any relevant information to assist in 
determining whether the veteran was likely exposed to 
herbicide agents when he was performing duties with the 635 
Transportation Squadron at U-Tapao Air Base in Thailand.  In 
this regard, the RO should request the Air Force to provide a 
list of cargo and their contents, as to possible herbicide 
agents, that came through during the veteran's tour of duty 
at U-Tapao Air Base from October 1971 to November 1972.  
Since the veteran contends this location was a staging area, 
like an aerial port for containers shipping back and forth to 
Vietnam, this contention should also be verified.

In addition, as noted by the veteran's representative in 
March and July 2008 informal hearing presentations, although 
the veteran was afforded a June 2002 VA DM examination, the 
RO did not make the veteran's claims file available for 
review, and the VA examiner did not offer an opinion 
regarding nexus to service.  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, VA must provide an adequate examination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  See also Daves v. 
Nicholson, 21 Vet. App. 46, 52 (2007).   

Hence, the RO should arrange for the claims file to be 
returned to the physician who conducted the June 2002 VA 
examination for preparation of a supplemental medical opinion 
(with supporting rationale).  The RO should only arrange for 
the veteran to undergo examination if the prior physician is 
unavailable or is unable to render the supplemental opinion 
requested without examining the veteran; under such 
circumstances, the RO should arrange for examination by an 
appropriate physician at a VA medical facility.  The veteran 
is again advised that failure to report to any such scheduled 
examination(s), without good cause, may result in a denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

Prior to obtaining an additional medical opinion, the RO 
should also obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Puget-Sound VA 
Medical Center (VAMC), dated through August 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, the RO must obtain all outstanding 
pertinent treatment records from the Puget-Sound VAMC, since 
August 2005, following the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response. See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claims 
remaining on appeal.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
service department (Air Force) to obtain 
copies of all outstanding service 
personnel records, showing the veteran's 
assignments and duties during active 
service from October 1971 to November 
1972 at U-Tapao Airfield in Thailand 
(PACAF).  

2.  The RO should request the Department 
of Defense (DOD) and the U.S. Air Force 
to provide information about the duties 
of the veteran's military occupational 
specialty and duty titles as determined 
after completing actions in paragraph #1 
above.  Inform them of any duties 
indicated by the service records 
consistent with the veteran's claim of 
exposure to herbicide agents.  They 
should be requested to provide 
information as to the likelihood that the 
veteran, given his military occupation, 
was exposed to Agent Orange while 
performing his military duties.  They 
should also be requested to provide 
information on the storage of Vietnam-era 
herbicides (Agent Orange) as well as the 
shipping of containers with such 
herbicides back and forth to Vietnam 
through U-Tapao Airfield in Thailand from 
October 1971 to November 1972.  

3.  The RO should obtain all records of 
evaluation and/or treatment of diabetes 
mellitus, from the Puget-Sound VAMC 
(since August 2005).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.  The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

5.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or the time period 
for the veteran's response has expired, 
the RO should return the claims file, 
along with a copy of this REMAND, to the 
physician who conducted the June 2002 VA 
examination for a supplemental opinion.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
DM, Type II, is the result of in-service 
injury or disease, to include in-service 
herbicide exposure (if so verified).

If the prior physician is unavailable, or 
is unable to render the requested 
supplemental opinion without examining 
the veteran, the RO should arrange for 
the veteran to undergo VA examination, by 
an appropriate physician at a VA 
facility, to obtain answers to the 
questions posed above.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies, if warranted, should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report).

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached, in 
a printed (typewritten) report.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8. After completing the requested 
actions, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for the RO's 
determinations and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




